United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Bloomington, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1325
Issued: January 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On May 10, 2011 appellant, through her attorney, timely appealed the April 5, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied
reconsideration. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant’s claimed left knee condition is causally related to her
accepted employment exposure.

1
2

5 U.S.C. §§ 8101-8193.

Although OWCP characterized its April 5, 2011 decision as a denial of merit review, the claims examiner’s
analysis of the newly submitted evidence was akin to a merit review. See infra note 6; 20 C.F.R. § 10.606(b)(2).
The Board considers the April 5, 2011 decision a merit review.

FACTUAL HISTORY
This case was previously before the Board.3 On June 14, 2007 appellant, then a 41-yearold former rural carrier, filed a claim (Form CA-2) for an employment-related left lower
extremity injury that reportedly arose on or about March 28, 2007.4 OWCP denied her claim
because she failed to establish that her left lower extremity condition was employment related.
The Board affirmed the denial of appellant’s claim based on her failure to establish a causal
relationship between her accepted employment exposure and her diagnosed left leg condition.
The Board’s January 25, 2010 decision is incorporated herein by reference.
On January 19, 2011 appellant’s representative requested reconsideration before OWCP.
The request was accompanied by a March 6, 2009 report from appellant’s orthopedic surgeon,
Dr. Robert A. Malinzak. OWCP had previously asked Dr. Malinzak to provide a comprehensive
narrative report regarding the cause and extent of appellant’s left lower extremity condition.
In his March 6, 2009 report, Dr. Malinzak indicated that appellant’s deep vein thrombosis
had since resolved without sequel; however, she continued to experience left knee pain, and
various other symptoms of numbness and pain down the leg. He addressed the questions OWCP
posed regarding the cause of appellant’s condition. Dr. Malinzak prefaced his remarks with the
caveat that “no one could say for sure” regarding causal relationship. He noted, among other
things, that the employment activities appellant described could aggravate knee pain and
discomfort. Dr. Malinzak further stated that proportional mechanics of the job “could certainly
place increased pressure on the knee....” He also explained that appellant’s cartilage injury
“certainly can come from torsional factors that are greater than the strength of the tissues
involved.”
By decision dated April 5, 2011, OWCP denied appellant’s request for reconsideration
without reviewing the merits of the claim. In denying merit review, the claims examiner noted
that Dr. Malinzak’s opinion was “speculative in nature and of little substantial value....”5
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of her claim by the weight of the reliable, probative and substantial evidence, including
3

Docket No. 09-1428 (issued January 25, 2010).

4

At the time of her alleged injury, appellant worked as a modified sales service/distribution associate. This fulltime, limited-duty assignment was a consequence of an employment-related bilateral upper extremity injury she
sustained on or about April 21, 1998 (xx-xxxx418). Appellant attributed her latest left lower extremity injury to her
prior duties as a rural carrier, as well as her duties as a modified sales service/distribution associate. On March 28,
2007 she underwent a left knee partial lateral meniscectomy, a medial femoral condyle chondroplasty and a patellar
chondroplasty. Appellant was subsequently diagnosed with left leg deep venous thrombosis.
5

On reconsideration, a threshold question is whether appellant has presented “relevant and pertinent new
evidence” not previously considered. 20 C.F.R. § 10.606(b)(2)(iii). Dr. Malinzak’s March 6, 2009 report satisfied
this particular requirement. However, the claims examiner denied merit review because in her opinion
Dr. Malinzak’s latest report was “speculative” and of little value. This goes to the weight of the evidence. See
Billy B. Scoles, 57 ECAB 258, 259-60 (2005).

2

that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.6
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
identified employment factors.7
ANALYSIS
The Board finds that Dr. Malinzak’s March 6, 2009 report is insufficient to establish that
appellant’s left knee condition is causally related to her accepted employment exposure.
Dr. Malinzak began treating appellant in December 2006, and he performed the March 28, 2007
left knee arthroscopic procedure. He noted that she continued to experience left knee pain, and
various other symptoms of numbness and pain down the leg. Dr. Malinzak also reported that
appellant’s deep venous thrombosis had resolved without sequela. OWCP posed a series of
questions regarding the cause and extent of her left lower extremity condition. In responding to
those specific questions, Dr. Malinzak prefaced his remarks with the caveat that “no one could
say for sure” regarding causal relationship.
Appellant first worked as a rural carrier and then as a modified sales service/distribution
associate. This latter position was a limited-duty assignment in response to employment-related
injuries involving both upper extremities (xx-xxxx418), which she held since January 2006.
Appellant advised Dr. Malinzak that her job involved “lifting, stairs, ladders, squatting, and
standing on concrete for up to 8 to 10 hours a day.” This may have been representative of her
rural carrier duties, but not of her limited-duty assignment. In his March 6, 2009 report,
Dr. Malinzak noted, among other things, that the employment activities appellant described
could aggravate knee pain and discomfort. He further stated that proportional mechanics of the
job “could certainly place increased pressure on the knee....” Dr. Malinzak also explained that
appellant’s cartilage injury “certainly can come from torsional factors that are greater than the
strength of the tissues involved.”
Appellant’s limited-duty assignment as a modified sales service/distribution associate
consisted of assisting with mail distribution and box mail, marking up mail, ordering office
supplies, filing, verifying financial documentation, verifying customer addresses, performing
6

20 C.F.R. § 10.115(e), (f) (2010); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996). Causal relationship is
a medical question, which generally requires rationalized medical opinion evidence to resolve the issue. See
Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on whether there is a causal relationship between
the diagnosed condition and the implicated employment factors must be based on a complete factual and medical
background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical rationale,
explaining the nature of the relationship between the diagnosed condition and appellant’s specific employment
factors. Id.
7

Victor J. Woodhams, supra note 6.

3

window clerk duties, answering the telephone and performing miscellaneous customer service
support needs. The assignment was tailored to her then physical restrictions, which included
intermittent lifting/carrying and pushing/pulling, a two-hour limitation on repetitive movements
involving the wrists, elbows and shoulders, and a one-hour limitation on reaching, including
above shoulder reaching. With the exception of her window clerk duties, most of appellant’s
other duties could be performed while seated at a case or a table.
The job description Dr. Malinzak obtained from appellant was inaccurate and incomplete.
A physician’s opinion on causal relationship must be based on a complete factual and medical
background.8 Even with the limited employment information provided him, Dr. Malinzak did
not definitively state that appellant’s reported job duties caused her left knee condition. A
physician’s opinion must be expressed in terms of a reasonable degree of medical certainty, and
must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factors.9 Dr. Malinzak’s March 6,
2009 report was at best equivocal.
The Board finds that Dr. Malinzak’s latest report does not constitute a rationalized
medical opinion on causal relationship. Consequently, appellant failed to establish that her
claimed left lower extremity condition is causally related to her federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant failed to establish that her left knee condition is employment related.

8

Id.

9

Id.

4

ORDER
IT IS HEREBY ORDERED THAT the April 5, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

